Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
1)	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Mercanti on 06/09/2021.
The application has been amended as follows: 
Claim 1, line 2, “cannula holding element” is amended to “cannula holder element”
Claim 1, line 4, “a first extremity or vial end and a second extremity or patient end” is amended to “a first extremity and a second extremity”
Claim 1, lines 6-7, “within such structure” is amended to “within the rigid structure”
Claim 1, line 11, “after administration, provision being made for a deforming member” is amended to “after administration, a deforming member”
Claim 1, lines 17-18, “to deform it towards the protective element and immobilizes it within such element” is amended to “to deform the cannula 
Claim 1, line 22, “capable of connecting” is amended to “which connects to”
Claim 1, line 26, “said recesses” is amended to “said guide recesses”
Claim 2, line 4, “having guide recesses” is amended to “having the guide recesses” 
Claim 4, line 2, “a first part” is amended to “a first part, a second part, and a third part, the first part”
Claim 4, line 3, “first recessed part” is amended to “first part”
Claim 4, line 4, “a second part” is amended to “the second part”
Claim 4, line 5, “provision being made for a third part” is amended to “the third part”
Claim 4, line 6, “the side of the aforesaid first part” is amended to “a side of the first part”
Claim 7, line 3, “protective element itself, a recess being thus present between said overturned hole” is amended to “protective element, a recess being present between an overturned hole”
Allowable Subject Matter
2)	Claims 1-9 are allowed.
REASONS FOR ALLOWANCE
3)	The following is an examiner’s statement of reasons for allowance:
U.S. PGPUB 20140221924 to Hiles. While Hiles teaches a safety needle (2) comprising an outer structure (1.1, 2.9) within which there is a cannula holder element (2.2) capable of being movably coupled with an injector pen for a drug [Paragraph 0020], said cannula holder element (2.2) supporting and holding in a passing manner a cannula (2.3) having a first extremity (see end connected to needle hub (2.2)) and a second extremity (see distal end) suitable for administration of the drug, a protective element (2.1) having a body associated with a rigid structure (1.1, 2.9) having a body and being able to move internally within the rigid structure (Fig. 1-8) and axially along a longitudinal axis (D) of the safety needle against a spring (2.4) so as to be able to expose the second extremity of the cannula for administration of the drug (Fig. 3), said protective element (2.1) being substantially cylindrical and hollow, provided with a hole for passage of the cannula (see distal section 2.1.1) and covering said second extremity of the cannula after administration (Fig. 4-8), a deforming member (2.5, 2.6, 2.7) capable of deforming the cannula after administration of the drug in such a way that the second extremity of such cannula remains within said protective element (Fig. 5-8), said deforming member (2.5, 2.6, 2.7) being associated with said protective element (2.1) and being capable of rotating independently with respect thereto about an axis at right angles to said longitudinal axis (D) of the safety needle (Fig. 4-8) after administration of the drug, said deforming member (2.5, 2.6, 2.7) having a projecting part (2.5) capable of contacting the cannula (2.3) during such rotation such as to deform the cannula towards the protective element (2.1) and immobilize the cannula within the protective element, the deforming member (2.5, 2.6, 2.7) comprising a body inserted into the cavity (2.1.2) of 
	The combined structure and function of the discoidal lateral parts imparts a novel and non-obvious function of the claimed invention; namely, allowing the cannula to be both deformed and covered after use– as noted by Applicant on Page 6, lines 14-20, of the Specification as originally filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783